      2:19-cr-00441-DCN            Date Filed 03/03/20    Entry Number 55         Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                     CHARLESTON DMSION

 UNITED STATES OF AMERICA,                        )   Criminal No. 2:19-cr-00441-DCN
                                                  )
                                                  )
                VS.                               )
                                                  )           CONTINUANCE ORDER
                                                  )
 AMIR GOLESTAN                                    )
 MICFO,LLC.



       This matter comes before the Comt by motion of all paities. The reason for the

continuance is the Defendant's ongoing cooperation and continued plea negotiations.

       In reaching the conclusion that a continuance is appropriate, the comt has balanced the best

interest of the public and the defendants in a speedy ti·ial against the ends ofjustice,and finds that

the latter outweighs the fo1mer.

       FOR ALL THE FOREGOING, it is ordered that the Case of United States v. Amir Golestan

and Micfo, LLC,2: 19-cr-00441 be continued until the next available te1m of court.

       IT IS SO ORDERED




                                                      THE HONORABLE DAVID C. NORTON
                                                      UNITED STATES DISTRICT JUDGE

       Mai·ch 3,2020
       Charleston,South Carolina
